Citation Nr: 1011563	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for cervical strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

A hearing was held on September 4, 2009 in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To provide a new VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R.          § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Here, with respect to the Veteran's claim of entitlement to a 
higher initial disability rating for cervical strain, the 
Board finds that a new examination is warranted.  The Board 
recognizes that the Veteran was afforded a VA examination in 
July 2007.  However, at the September 2009 hearing, the 
Veteran asserted that his disability has increased in 
severity since his last examination.  Specifically, he stated 
that his neck was more painful and that his range of motion 
was worse.  See hearing transcript.  In addition, the 
November 2009 VA treatment record noted that the Veteran's 
neck pain was worse in the last several months.  As such, the 
Board finds that a new VA examination is in order for the 
purpose of ascertaining the current severity and 
manifestations of the Veteran's service-connected disability.  
See 38 C.F.R. § 3.159 (2009); see also VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).  See also Palczewksi v. Nicholson, 21 Vet. App. 
174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 
505- 06 (1998) ("Where the record does not adequately reveal 
the current state of the claimant's disability...the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.").  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
cervical strain.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected 
disability.

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria.  In particular, the examiner 
should indicate whether there is any form 
of ankylosis.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

